          Case 3:19-cv-00082-JAM Document 21 Filed 09/18/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

EDITH GORSKI                           :
                                       :
         Plaintiff,                    :
                                       :
                   v.                  :              CIVIL ACTION NO: 3:19-CV-00082-JAM
TARGET STORES, INC., A/K/A             :
TARGET CORPORTATION                    :
        Defendants                      :
_______________________________________:               SEPTEMBER 18, 2019


                    STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiff

Edith Gorski and the Defendant Target Stores, Inc. a/k/a Target Corporation by and through the

undersigned counsel, hereby stipulate to the dismissal of the plaintiff’s action with prejudice.




PLAINTIFF EDITH GORSKI                                DEFENDANT TARGET CORPORATION

_/s/ Dorothy Diaz-Hennessey (#30539)                  __/s/ Michael J. Smith (#15120)______
Dorothy Diaz-Hennessey, Esq., #30539                  Michael J. Smith, Esq., #15120
Loughlin Fitzgerald, PC                               Bonner, Kiernan, Trebach & Crociata
150 South Main Street                                 40 Court Street, 3rd Floor
Wallingford, CT 06492                                 Boston, MA 02108
Fed. Bar No                                           Fed. Bar No. #15120
203-269-3487                                          617-426-3900
ddiaz-hennessey@lflaw.com                             msmith@bonnerkiernan.com
          Case 3:19-cv-00082-JAM Document 21 Filed 09/18/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 18, 2019 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filling will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.



                                               /s/ Dorothy Diaz-Hennessey
                                               Dorothy Diaz-Hennessey
